Case 1:19-cv-01746-NYW Document 1 Filed 06/17/19 USDC Colorado Page 1 of 4




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO


Civil Action No. _______________

JAMES RANDY KEE

       Plaintiff

v.

TOWN OF MOUNTAIN VILLAGE, a municipality

       Defendant


                           VERIFIED NOTICE OF REMOVAL


       Defendant, TOWN OF MOUNTAIN VILLAGE, by its attorneys, COURTNEY B.

KRAMER and BETSY L. STEWART of SENTER GOLDFARB & RICE, LLC, and

pursuant to 28 U.S.C. §§ 1331, 1441, 1443, and 1446, hereby submits this Verified

Notice of Removal to the United States District Court for the District of Colorado.

       AS GROUNDS FOR REMOVAL, the Town states as follows:

       1.      The Town is the only Defendant named in the above-entitled action now

pending in the District Court, San Miguel County, Colorado, designated as Case No.

2019CV30022.

       2.      The original Complaint in the above-entitled action was filed in San Miguel

County District Court on May 16, 2019. [See Complaint, attached as Exhibit A]. An

authorized representative executed a Waiver and Acceptance of Service on behalf of
Case 1:19-cv-01746-NYW Document 1 Filed 06/17/19 USDC Colorado Page 2 of 4




the Town on May 29, 2019. [See Waiver and Acceptance of Service, attached as

Exhibit B].

       3.     Pursuant to D.C.COLO.LCivR 81.1, a current docket sheet is attached

hereto as Exhibit C. Also, all of the state court pleadings are filed contemporaneously

herewith. [See Exhibits A, B, D, E].

       4.     The Town has not yet filed a responsive pleading to Plaintiff’s Complaint in

the above-entitled action. Pursuant to Fed.R.Civ.P. 12(a), the Town’s response to the

operative Complaint is due on or before June 24, 2019.

       5.     This Notice of Removal is filed within thirty (30) days of the Town’s receipt

of the initial pleadings setting forth the claims for relief upon which the action is based.

Thus, this Notice of Removal is timely filed pursuant to 28 U.S.C. § 1446(b).

       6.     The Complaint filed in connection with the state court action purports to

allege violations of state law as well as violations of civil rights pursuant to 42 U.S.C.

§ 1983. [See Exhibit A]. Additionally, undersigned counsel has conferred with counsel

for Plaintiff to confirm this understanding. As a result of the purported assertion of a

violation of civil rights pursuant to 42 U.S.C. § 1983, Plaintiff has presented a federal

question over which this Court properly has jurisdiction pursuant to 28 U.S.C. § 1331. As

such, this action may be removed to this Court pursuant to 28 U.S.C. §§ 1441 and 1443.

       7.     Undersigned counsel represents that the only named Defendant in this

case, the Town, consents to the removal of the above-entitled action to this Court. As

such, there is unanimity regarding removal as there is only one Defendant.




                                             2
Case 1:19-cv-01746-NYW Document 1 Filed 06/17/19 USDC Colorado Page 3 of 4




      WHEREFORE, the Town prays that the above-entitled action now pending in

District Court, San Miguel County, State of Colorado, designated as Case No.

2019CV30022, be removed therefrom to this Court and that this Court make and enter

such further Orders as may be necessary and proper.

                                   VERIFICATION

      No hearings in the above-entitled matter have been set in the District Court, San

Miguel County, State of Colorado. Undersigned counsel for the Town certifies that the

foregoing information is correct and that they have complied with D.C.COLO.LCivR 81.1

and 28 U.S.C.§§ 1446(a) and 1446(b).

                                              Respectfully submitted,


                                              s/ Courtney B. Kramer
                                              Courtney B. Kramer
                                              Senter Goldfarb& Rice, LLC
                                              3900 E. Mexico Avenue, Suite 700
                                              Denver, Colorado 80210
                                              Telephone: (303) 320-0509
                                              E-mail: ckramer@sgrllc.com


                                              s/ Betsy L. Stewart
                                              Betsy L. Stewart
                                              Senter Goldfarb& Rice, LLC
                                              3900 E. Mexico Avenue, Suite 700
                                              Denver, Colorado 80210
                                              Telephone: (303) 320-0509
                                              E-mail: bstewart@sgrllc.com
                                              Attorneys for Defendant




                                          3
Case 1:19-cv-01746-NYW Document 1 Filed 06/17/19 USDC Colorado Page 4 of 4




                               CERTIFICATE OF SERVICE

       I hereby certify that on this 17th day of June, 2019, I electronically filed a true and
correct copy of the above and foregoing VERIFIED NOTICE OF REMOVAL with the
Clerk of Court using the CM/ECF system which will send notification of such filing to the
following email addresses:

Christina M. Harney
Fleming & Lowenberg
christina@flemingandlowenberg.com
Counsel for Plaintiff

                                                  s/ Carol J. Kelly
                                                  Legal Secretary




                                              4
